STORY. Circuit Justice.
Upon th*e first question the court is of opinion, that if by a mistake of the collector the full duty is not paid to the United States, they may maintain a suit against the owner for the deficiency. By law the duty on goods imported is a debt due to the United States.
As to the second point, we think it really admits of no doubt. The palmetta is a tree of a large trunk, and the hats are made of the leaves of that tree. Some of the trunks are at the bottom three feet in circumference, and grow to eight feet high. But it is decisive with us. that the hats are made of the leaf, and of no other part of the tree. Thé act of 22d May, 1824 (chapter 1361, puts an ad valo-rem duty of fifty per cent, on hats of straw, chip, or grass. A hat made of a leaf is not made of straw, chip or grass, in any common or technical sense. A chip hat is made of the ligneous strips of a tree. Straw and grass are too well known to require any description. Judgment must therefore be for the defendant. Judgment accordingly.